Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 25, 2008, which disqualified claimant from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked for a heating contractor for approximately three years. Because claimant was experiencing financial difficulties, his employer gave him an advance on money that he would be paid while on vacation. The employer insisted, however, that claimant take two weeks of vacation before September 15. Claimant refused to take vacation because he could not afford to go two weeks without any pay. His employment was terminated as a result. The Unemployment Insurance Appeal Board ruled that he was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct. Claimant appeals.